Case 3:16-cv-04882-BRM-TJB Document 62 Filed 11/01/18 Page 1 of 10 PageID: 1292



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                               :
 JOHN DOE,                                     :
                                               :
                Plaintiff,                     :
                                               :   Civil Action No. 3:16-CV-04882-BRM-TJB
        v.                                     :
                                               :     NOTICE OF MOTION OF PLAINTIFF
 RIDER UNIVERSITY,                             :      FOR ADMISSION OF ANDREW S.
                                               :        GALLINARO PRO HAC VICE
                Defendant.                     :
                                               :   Return Date: November 26, 2018


        PLEASE TAKE NOTICE that the undersigned, on behalf of Plaintiff John Doe, will

 move before the United States District Court for the District of New Jersey, Clarkson S. Fisher

 Building & U.S. Courthouse, 402 East State Street, Trenton, NJ 08608, on November 26, 2018

 or as soon thereafter as the Court permits, at a time to be determined, pursuant to Local Rule

 101.1 for the admission pro hac vice of Andrew S. Gallinaro; and

        PLEASE TAKE FURTHER NOTICE that the undersigned will rely on the attached

 certifications of Kevin Dooley Kent and Andrew S. Gallinaro in support of this Motion; and

        PLEASE TAKE FURTHER NOTICE that the undersigned requests that the proposed

 form of Order submitted herewith be entered by the Court.

                                                   Respectfully submitted,


 Dated: November 1, 2018                           s/ Kevin D. Kent
                                                   Kevin D. Kent, Esquire
                                                   Conrad O’Brien PC
                                                   1500 Market Street, Suite 3900
                                                   Centre Square, West Tower
                                                   Philadelphia, PA 19102
                                                   Phone: 215-864-9600/Fax: 215-864-9620
                                                   Email: kkent@conradobrien.com
                                                   Attorney for Plaintiff
Case 3:16-cv-04882-BRM-TJB Document 62 Filed 11/01/18 Page 2 of 10 PageID: 1293



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                               :
 JOHN DOE,                                     :
                                               :
                Plaintiff,                     :
                                               :
        v.                                     :   Civil Action No. 3:16-CV-04882-BRM-TJB
                                               :
 RIDER UNIVERSITY,                             :
                                               :
                Defendant.                     :
                                               :
                                               :

                             CERTIFICATION OF KEVIN D. KENT

        I, Kevin D. Kent, an attorney duly admitted to practice in the Courts of the State of New

 Jersey and the United States District Court for the District of New Jersey, hereby move for

 admission pro hac vice of Andrew S. Gallinaro and certify as follows:

        1.      I am a partner of the law firm of Conrad O’Brien PC, attorneys for Plaintiff. I

 respectfully submit this certification in support of the application for the admission pro hac vice

 of Andrew S. Gallinaro, pursuant to Local Civil Rule 101.1(c).

        2.      I am a member in good standing admitted to practice before all New Jersey state

 courts, the United States District Court for the District of New Jersey, the Pennsylvania state

 courts, the United States District Courts for the Eastern and Western Districts of Pennsylvania,

 the United States Court of Appeals for the Third Circuit, and the United States Supreme Court. I

 am also licensed to practice as a solicitor in Ireland, England and Wales.

        3.      I have reviewed the Certification of Andrew S. Gallinaro and respectfully submit

 that there is good cause for his admission pro hac vice.
Case 3:16-cv-04882-BRM-TJB Document 62 Filed 11/01/18 Page 3 of 10 PageID: 1294



         4.       As set forth in Mr. Gallinaro’s Certification in support of this Motion, Mr.

 Gallinaro is a shareholder in the law firm Conrad O’Brien PC and a member in good standing

 admitted to practice before all Commonwealth of Pennsylvania courts since 2005. Mr. Gallinaro

 is also licensed to practice and is an active member in good standing in the United States District

 Court for the Eastern District of Pennsylvania and the United States Court of Appeals for the

 Third Circuit.

         5.       It is requested that Mr. Gallinaro be permitted to represent Plaintiff in the instant

 matter because there is an established attorney-client relationship between Mr. Gallinaro and

 Plaintiff and he is fully familiar with the facts and circumstances of the case.

         6.       This litigation stems from false allegations of sexual assault made against Plaintiff

 while a freshman at Rider University and the University’s flawed Title IX disciplinary process

 that resulted in Plaintiff being unfairly found guilty of sexual assault and expelled from the

 University. Mr. Gallinaro has significant experience representing college students, like Plaintiff,

 that have been subjected to campus disciplinary proceedings or who have been suspended,

 expelled from or otherwise disciplined by their colleges following campus disciplinary hearings

 for alleged sexual misconduct or other alleged student code violations. Accordingly, Mr.

 Gallinaro has specific expertise in connection with these Title IX matters, which will be

 beneficial to both the Court and Plaintiff in this matter.

         7.       As an attorney admitted to practice before this Court and a partner of Conrad

 O’Brien PC, I am authorized to sign and accept service of any and all pleadings, briefs, and other

 papers on behalf of Plaintiff in this matter, and will continue to act as counsel of record for

 Plaintiff.
Case 3:16-cv-04882-BRM-TJB Document 62 Filed 11/01/18 Page 4 of 10 PageID: 1295



         8.      I agree to be bound by all requirements of Local Civil Rule 101.1 and pursuant to

 the Rule, I understand that all pleadings, briefs, and such other papers filed with the Court shall

 be signed by me or another attorney associated with Conrad O’Brien PC admitted to practice

 before this Court. I also agree to promptly notify any attorneys admitted pro hac vice of all

 notices, orders, etc.

         9.      I shall be responsible for the conduct of Mr. Gallinaro, who is requesting

 admission pro hac vice in this case.

         10.     If admitted, Mr. Gallinaro will pay the fees required by New Jersey Court Rule

 1:28-2(a) and the $150.00 fee payable to the Clerk of the District Court.

         11.     Attached hereto as Exhibit A is Mr. Gallinaro’s Certification.

         12.     Defendant does not oppose Mr. Gallinaro’s admission pro hac vice.

         13.     It is, therefore, respectfully requested that Mr. Gallinaro be admitted to the Bar of

 this Court pro hac vice for all purposes in this matter.

         I certify that the foregoing statements made by me are true. I am aware that if any of the

 foregoing statements made by me are willfully false, I am subject to punishment.



 Dated: November 1, 2018                             s/ Kevin D. Kent
                                                     Kevin D. Kent, Esquire

                                                     Attorney for Plaintiff
Case 3:16-cv-04882-BRM-TJB Document 62 Filed 11/01/18 Page 5 of 10 PageID: 1296




                Exhibit A
Case 3:16-cv-04882-BRM-TJB Document 62 Filed 11/01/18 Page 6 of 10 PageID: 1297



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

                                                :
 JOHN DOE,                                      :
                                                :
                  Plaintiff,                    :
                                                :
        v.                                      :   Civil Action No. 3:16-CV-04882-BRM-TJB
                                                :
 RIDER UNIVERSITY,                              :
                                                :
                  Defendant.                    :
                                                :
                                                :

                        CERTIFICATION OF ANDREW S. GALLINARO

        1.        I submit this Certification in support of this Motion for my admission pro hac vice

 before this Court in the above-captioned matter.

        2.        I am a shareholder in the law firm Conrad O’Brien PC, which represents Plaintiff

 in the above-captioned matter.

        3.        I am a member in good standing admitted to practice before all Commonwealth of

 Pennsylvania courts since 2005. The Disciplinary Board of the Supreme Court of Pennsylvania,

 located at Pennsylvania Judicial Center, 601 Commonwealth Ave, Suite 5600, P.O. Box 62625,

 Harrisburg, Pennsylvania, 17106-2625, maintains the roll of members of its bar. I am also

 licensed to practice and am an active member in good standing in the United States District

 Court for the Eastern District of Pennsylvania and the United States Court of Appeals for the

 Third Circuit.

        4.        I certify that I am not now and never have been subject to any disciplinary

 proceedings in any jurisdiction in which I am admitted to practice, nor have I ever been disbarred

 or formally censored by a court of record or by a state bar association. I understand that I have a
Case 3:16-cv-04882-BRM-TJB Document 62 Filed 11/01/18 Page 7 of 10 PageID: 1298



 continuing obligation during the period of admission pro hac vice to advise this Court of any

 new disciplinary proceedings or any matter affecting my standing at the bar of any other court. I

 agree to follow the rules and procedures of this Court, New Jersey’s Rules of Professional

 Conduct, Local Civil Rule 101.1(c), and any additional procedures required of the Court.

        5.      I have an established attorney-client relationship with Plaintiff and I am fully

 familiar with the facts and circumstances of the case.

        6.      This litigation stems from false allegations of sexual assault made against Plaintiff

 while a freshman at Rider University and the University’s flawed Title IX disciplinary process

 that resulted in Plaintiff being unfairly found guilty of sexual assault and expelled from the

 University. I have significant experience representing college students, like Plaintiff, that have

 been subjected to campus disciplinary proceedings or who have been suspended, expelled from

 or otherwise disciplined by their colleges following campus disciplinary hearings for alleged

 sexual misconduct or other alleged student code violations. My expertise in connection with

 these Title IX matters will be beneficial to both the Court and Plaintiff in this matter.

        7.      In the event I am granted admission pro hac vice, I agree to (a) abide by the rules

 governing the Court, including all disciplinary rules; (b) notify the Court immediately of any

 matter affecting my standing at the Bar of any other court; and (c) ensure that all pleadings,

 briefs, and other papers filed with this Court shall be signed by an attorney of record authorized

 to practice in this State who shall be held responsible for my conduct in this case pursuant to the

 terms of the Order.

        8.      In the event I am granted admission pro hac vice, I will ensure that the

 appropriate payment is made on my behalf to the New Jersey Lawyers’ Fund for Client
Case 3:16-cv-04882-BRM-TJB Document 62 Filed 11/01/18 Page 8 of 10 PageID: 1299



 Protection as required by New Jersey Court Rule 1:28-2(a). I also will arrange for payment of

 $150.00 to the Clerk of the District Court as required by Local Civil Rule 101.1(c)(3).

        9.      Accordingly, I respectfully request that the Court grant this Motion for my

 admission pro hac vice in this case.

        I certify that the foregoing statements made by me are true. I am aware that if any of the

 foregoing statements made by me are willfully false, I am subject to punishment.




 Dated: November 1, 2018                                     s/ Andrew S. Gallinaro
                                                             Andrew S. Gallinaro, Esq.
Case 3:16-cv-04882-BRM-TJB Document 62 Filed 11/01/18 Page 9 of 10 PageID: 1300



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                :
 JOHN DOE,                                      :
                                                :
                Plaintiff,                      :
                                                :
        v.                                      :   Civil Action No. 3:16-CV-04882-BRM-TJB
                                                :
 RIDER UNIVERSITY,                              :
                                                :
                Defendant.                      :
                                                :
                                                :

                 ORDER PERMITTING THE PRO HAC VICE ADMISSION
                          OF ANDREW S. GALLINARO

        THIS MATTER has come before this Court upon the Motion of Plaintiff John Doe for

 entry of an Order, pursuant to Local Civil Rule 101.1(c), permitting the appearance pro hac vice

 of Andrew S. Gallinaro, a shareholder from the law firm Conrad O’Brien PC; and the Court

 having considered the Certifications of Kevin Dooley Kent and Andrew S. Gallinao, and the

 requirements for Mr. Gallinaro’s appearance pro hac vice having been met; and good cause

 having been shown;

        It is on this _______ day of ____________________, 2018,

        ORDERED that the Motion seeking the admission pro hac vice of Mr. Gallinaro so that

 she may appear and participate in this matter on behalf of Plaintiff is hereby granted; and it is

        FURTHER ORDERED that Mr. Gallinaro shall abide by the Federal Rules of Civil

 Procedure, the Local Civil Rules, and all disciplinary rules; and it is

        FURTHER ORDERED that Mr. Gallinaro shall pay the fees required by New Jersey

 Court Rule 1:28-2(a) and shall have all pleadings, briefs, and other papers filed with the Court
Case 3:16-cv-04882-BRM-TJB Document 62 Filed 11/01/18 Page 10 of 10 PageID: 1301



 signed by an attorney who is a member of the bar of this Court and who shall be held responsible

 for the conduct of Mr. Gallinaro; and it is

        FURTHER ORDERED that Mr. Gallinaro shall make a payment of $150.00, payable to

 the Clerk of the District Court.



                                               BY THE COURT:



                                               __________________________________________
                                               HONORABLE BRIAN R. MARTINOTTI
                                               U.S. DISTRICT COURT JUDGE
